HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 September 5, 2013 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: The Hillman Focused Advantage Fund (the “Fund”), a series of the Hillman Capital Management Investment Trust (the “Trust”) (File Nos. 333-44568 and 811-10085) Ladies and Gentlemen: On behalf of the Fund, and pursuant to Rule 497(e) of the General Rules and Regulations under the Securities Act of 1933, as amended, this filing is being made for the sole purpose of submitting an interactive data file as required by Rule 405 of Regulation S-T.The interactive data file included as an exhibit to this filing relates to a Supplement dated August 15, 2013 to the final form of the Prospectus which was filed with the Securities and Exchange Commission on January 28, 2013. If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Sincerely, Hillman Capital Management Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer cc:Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
